 

Case 4:19-cv-04478 Document 8 Filed on 03/06/20 in TXSD Page 1 of 3

IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

United States Courts
Southern District of Texas

No. 20-20007 FILED
March 06, 2020

 

 

JESSE LEE DRONES David J. Bradley, Clerk of Court
Petitioner - Appellant

Vv.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Respondent - Appellee
H-19-CV-4478

 

Appeal from the United States District Court for the
Southern District of Texas

 

CLERK'S OFFICE:

Under 5™ Cir. R. 42.3, the appeal is dismissed as of March 6, 2020, for
want of prosecution. The appellant failed to timely comply with the Certificate
of Appealability requirements.
 

Case 4:19-cv-04478 Document 8 Filed on 03/06/20 in TXSD Page 2 of 3

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

Baur babi

Dawn M. Shulin, Deputy Clerk

 

 

ENTERED AT THE DIRECTION OF THE COURT

 

A True Copy
Certified order issued Mar 06, 2020

Clerk, Sogle W Court Ci oes Fifth Circuit
 

 

Case 4:19-cv-04478 Document 8 Filed on 03/06/20 in TXSD Page 3 of 3

United States Court of Appeals
FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

March 06, 2020

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 20-20007 Jesse Drones v. Lorie Davis, Director
USDC No. 4:19-CV-4478

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk
no

Re be,

Dawn M. Shulin, Deputy Clerk
504-310-7658

 

 

cc w/fencl:
Mr. Jesse Lee Drones
Mr. Edward Larry Marshall
